                                                                               FILED
                                                                          U.S.DiSTWCTCOl
                                                                            SAVANNAH Dl\

                   IN THE UNITED STATES DISTRICT COURT                2:M8wnV29 AM 9i
                 FOR THE SOUTHERN DISTRICT OF GEORGIA                CLERK
                                                                                     OF GA.
                               SAVANNAH DIVISION




THE UNITED STATES OF AMERICA,

                Plaintiff,

                   V.                               4:18CR210


JAQUAN WILLIAMS,

                Defendant.




                                    ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters   raised    in   the    parties'   motions    have   been   resolved    by

agreement.     Therefore,       a   hearing    in    this    case    is    deemed

unnecessary.    All motions are dismissed.


                                    -




    SO ORDERED, this                day of November, 2018.



                                           ED STATES MAGISTRATE JUDGE
                                        THERN DISTRICT OF GEORGIA
